The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to applicant’s communication of 5/14/2020.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rex (US 4,592,745).
Rex discloses a delivery device (figures 1-3), comprising: an elongated body comprising a front end and a rear end (100 top and bottom); a button (1) arranged within the rear end of the elongated body; a non-rotating, axial moveable sleeve (24, the sleeve comprising a front end and a rear end, the rear end of the sleeve configured to co-act with the button (see figure 3 or 10); a rotatable cylindrical driver (17) comprising a front end and a rear end, the rear end of the rotatable cylindrical driver configured to co-act with the sleeve (see figure 3); and a rotating threaded piston rod (18 in rotates in relation to 17) extending through the rotatable cylindrical driver.
Concerning claim 2 and a plurality of inclined ridges are arranged along a fron t end of the sleeve, wherein the plurality of inclined ridges cooperate with a plurality of inclined surfaces of a plurality of protrusions provided by the rotatable cylindrical driver (note surface interaction between 24 and 17).
Concerning claim 3 and the rotatable cylindrical driver is not axially moveable (note position in figure 3 of 17).
Concerning claim 4 and wherein the elongated body comprises a passage arranged with threads through which the rotating threaded plunger rod is arranged (note the pluger rod 18 is contained within 1000 and structures inside form threads which keep plunger within).
Concerning claim 5 and wherein the front end of the rotatable cylindrical driver is arranged adjacent the passage of the elongated body (note figure 3 and adjacent arrangement).
Concerning claim 6 and a front end surface of the front end of the rotatable cylindrical driver comprises a ratchet interface comprising inclined ramps arranged to co-act with corresponding ramps provided on a surface surrounding the passage of the elongated body (see surfaces which cause 17 to rotate in relation to 100).

Concerning claim 7 and the rotating threaded plunger rod extends through the rotatable cylindrical driver in a rotationally locked, but slidable manner (plunger moves in relation to driver- figure 3).
Concerning claim 8 and the front end of the sleeve comprises a circumferential ledge, the circumferential ledge comprising a plurality of cut-outs (see cutouts of 24 near 26), wherein the cut-outs are configured to mate with a plurality of longitudinal ridges provided along an inner surface of the elongated body.
Concerning claim 9 and in the open position, the ridges are aligned with the grooves of the button, thereby enabling the button to be pushed into the elongated body (as when 39 is aligned to 26). 
Concerning claim 10 and a plurality of inclined surfaces are provided on a rear end surface of the sleeve, wherein the plurality of inclined surfaces co-act with a plurality of corresponding surfaces of a tubular part of the button (note surface to surface interaction between 1 and 24).
Concerning claim 11 the plurality of inclined surfaces provided on the rear end surface of the sleeve are arranged to co-act with the plurality of corresponding surfaces of a tubular part of the button, and serve the purpose of holding the button in closed and open positions (see button sleeve interaction as in figure 3).
Concerning claim 12 the plurality of inclined surfaces provided on the rear end surface of the sleeve and the plurality of corresponding surfaces of a tubular part of the button, serve the purpose of providing a tactile feedback to a user of the delivery device (user would feel engaging the button of the prior art).

Concerning claim 13 the button is prevented from rearward movement by a circumferential ledge that is in contact with an inwardly directed ledge of the elongated body (see near 3).
Concerning claim 14 and the button further comprises a front cylindrical part that is arranged with a plurality of longitudinal grooves arranged with a pitch and a width that corresponds to a plurality of longitudinal ridges provided on an inner surface of the elongated body (see near 43/42).
Concerning claim 15 and wherein a front end surface of the button is arranged with a plurality of inclined surfaces and stop ledges (note edges and surfaces near 39).
Concerning claim 17 wherein the button comprises a lockable button (button would not move when device is locked). 
Concerning claim 18 and the button further comprises a release button (near 23).
Concerning claim 19 and a resilient member arranged between an inner surface of the button and the rear end of the rotatable cylindrical driver (see 21).
Concerning claim 20 and the rotating threaded plunger rod extends through the rotatable cylindrical driver in a rotationally locked, but slidable manner by way of a spline design (note 18 stays rotationally locked via placement in 36 by splines or flat sides).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783